210 Md. 76 (1956)
122 A.2d 332
RIVIERE ET AL.
v.
QUINLAN ET AL.
[No. 218, October Term, 1955.]
Court of Appeals of Maryland.
Decided May 4, 1956.
*77 The cause was argued before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
Alden W. Hoage, with whom was William A. Volkman, Jr., on the brief, for the appellants.
Rourke J. Sheehan, Assistant County Attorney for Montgomery County, and Frederick Orr Louden, with whom were Charles M. Irelan, County Attorney, Frederick DeJoseph and R.R. Linowes on the brief, for the appellees.
Decided, per curiam, May 4, 1956.
PER CURIAM:
The appellees have filed a motion to dismiss the appeal because the appeal was not filed within the time prescribed by law and upon another ground. We deem it unnecessary to consider the second ground, since the Court is unanimously of the opinion that the appeal must be dismissed for failure to appeal within thirty days after a final order.
The appellants filed a bill in equity to which the appellees demurred, and their demurrers were sustained to the whole bill, without leave to amend, on October 24, 1955. The appellants filed a motion for rehearing on November 9, 1955, which was denied on January 6, 1956. The appeal in this case was entered on January 26, 1956.
The order of October 24, 1955, was a final order. Miller, Equity Procedure, Sec. 136; Young v. Cockman, 182 Md. 246, 34 A.2d 428, and cases therein cited; Columbian Carbon Co. v. Kight, 207 Md. 203, 114 A.2d 28. The filing of a motion for rehearing did not operate to rescind the order of October 24th or to stay or suspend its operation. See Hancock v. Stull, 199 Md. 434, 437, 86 A.2d 734.
The appeal was not taken within thirty days from October 24, 1955, and must be dismissed. Rule 5 of our Rules and Regulations Respecting Appeals.
Appeal dismissed, with costs.